Citation Nr: 1454808	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1968.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had not been submitted and denied the claim.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in May 2012.  In July 2012, the Veteran filed his Substantive Appeal.  In a July 2013 Supplemental SOC (SSOC), the RO reopened the Veteran's claim based on the submission of new and material evidence.  Thus, the Veteran perfected a timely appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied service connection for tinnitus on the basis that the evidence contained only a negative nexus medical opinion regarding the etiology of the Veteran's tinnitus and no other medical opinions attributing the Veteran's tinnitus to his active military service.  The Veteran did not appeal.

2.  Since the October 2006 rating decision, the Veteran's treating private physician, in a July 2012 statement, provided a positive medical nexus opinion concerning the relationship between the Veteran's current tinnitus and his active military service.

3.  Evidence providing a causal relationship between the Veteran's tinnitus and his active military service submitted since the October 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran has a current diagnosis of tinnitus, as shown in the July 2012 private physician's medical statement.

5.  During his active military service, the Veteran's Military Occupational Specialty (MOS) was Aircraft Mechanic; thus, based on his MOS and based on the Veteran's lay statements of in-service noise exposure without ear protection, the Veteran is presumed to have been exposed to excessive noise during his active military service.

6.  At a September 1994 VA audiological evaluation, the Veteran reported a history of noise exposure in the Navy as a jet engine mechanic and described current complaints of tinnitus.  The Veteran did not state the date of onset of his tinnitus. 

7.  At a June 2006 VA audiological examination, the VA examiner determined that it was not likely that the Veteran's tinnitus was related to his time spent in the military.  As support for this opinion, the examiner cited the Veteran's "conflicting report of onset and characteristics of tinnitus, stating in 1994 that it was rare, which is normal, and only in the right ear and today stating that it was bilateral with onset, in the early 1970s."  The examiner's rationale is based on an incorrect premise because, as stated above, the Veteran did not give a specific date of onset in the 1994 treatment visit.  The examiner also did not consider the Veteran's presumed in-service noise exposure in forming his medical opinion.

8.  In July 2012, the Veteran's treating private physician found that it is as likely as not that the Veteran's tinnitus is "directly correlated with his overexposure to loud noise while serving in the military."  The physician based his opinion on his examination of the Veteran and the Veteran's correctly stated "history of prolonged
noise exposure while working on jet engines during his military service."

9.  The Board finds that the evidence is at least in equipoise regarding the etiology of the Veteran's tinnitus; thus, in giving the Veteran the benefit of the doubt, his current tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the October 2006 rating decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

The claim to reopen the issue of entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


